Citation Nr: 0126585	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  95-27 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from April 1970 to 
December 1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (the Court) from an 
April 22, 1997 decision of the Board that, in pertinent part, 
denied entitlement to service connection for tinnitus and 
PTSD.  The Court vacated the April 22, 1997 Board decision on 
these issues and remanded the case for another decision 
taking into account matters raised in its order.  The Board 
in December 1999 advised the veteran and his representative 
of the opportunity to submit additional evidence and argument 
in support of the appeal.

The Board issued a decision on June 20, 2000, wherein it 
denied entitlement to service connection for tinnitus and 
PTSD.  The veteran brought a timely appeal to the Court.  The 
Court in May 2001 vacated the June 20, 2000 Board decision 
and remanded the case to the Board for another decision 
taking into account matters raised in its order. 

The Board in September 2001 advised the appellant's counsel 
of the opportunity to submit additional evidence and argument 
in support of the appeal.  In October 2001, the Board 
received correspondence from appellant's counsel.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


The thorough development of the claim takes on additional 
importance in light of a significant change in the law during 
the pendency of this appeal that is applicable to the matter 
being considered.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The appellee's 
motion for remand noted the criteria for providing notice, 
developing evidence and deciding benefit claims had been 
fundamentally altered as a result of the VCAA.  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) as applicable.  

The VA recently published final regulations to implement the 
statutory changes.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).  The Board denied the claim of entitlement to 
service connection for tinnitus on the basis that the claim 
was not well grounded.  The VCAA eliminates the threshold 
burden for a claimant to establish a well-grounded claim 
before VA had a duty to assist in the development of the 
claim.  

The record shows that the VA examiner in 1993 did not provide 
an opinion as to the etiology of the veteran's tinnitus, 
which he stated had its onset in 1970.  However, in 1989 the 
veteran stated that he had ringing in the ears after an 
explosion in 1982.  This case meets the requirement for a 
medical evaluation contained in the VCAA, thus the Board must 
request further development.

The veteran asserts a psychiatric disorder, which is claimed 
as PTSD, is linked to  experiences during Navy Sea Bee 
training in 1970.  The Board sees the need to once again 
request stressor information from the appellant as to the 
detailed nature of his training experiences, and advise him 
of the need for corroborating information regarding claimed 
events which he reported as stressors.  

The Board observes that a private clinician in 1998 found 
major depressive disorder secondary to PTSD, and stated that 
the veteran's "disorders were military related".  Another 
examiner in 1998 reported depression and PTSD.  The most 
recent VA reports noted the veteran's history of military 
training experiences and found anxiety disorder, rule out 
psychosis and panic disorder.  There is no comprehensive VA 
examination since the early 1990's. 

The Board is bound by the regulations and the implied 
standard of proof for service connection of PTSD under 
section 3.304(f).  See for example Patton v. West, 12 Vet. 
App. 272, 280 (1999).  There are VA examinations that did not 
find PTSD and there are other assessments that did.  

The basic elements to establish service connection for PTSD 
are set forth under 38 C.F.R. § 3.304(f)(2001).  The current 
standard for adjudication of claims such as the veteran's on 
the merits requires that consideration be given to developing 
corroborating evidence and a discussion of the application of 
the-benefit-of-the-doubt rule.  The veteran is entitled to 
have his claim adjudicated under the adjudicative provisions 
that are more favorable to him since the PTSD claim has been 
pending since the early 1990's.  See for example the 
discussion in Patton, 12 Vet. App. at 280-82 and in Cohen v. 
Brown, 10 Vet. App. 128, 142-43 (1997), see also Karnas, 
supra.

The recent amendment of § 3.304 was intended to correct 
certain regulatory deficiencies principally regarding PTSD 
claims based upon combat stressors.  Also in Cohen it was 
pointed out that the 1996 amending of VA rating criteria 
pertaining to mental disorders included adoption of the 
nomenclature of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, 1994), and that § 3.304(f) did not specifically set 
forth any requirements regarding the sufficiency of a 
stressor and the adequacy of symptomatology to support a 
diagnosis of PTSD.  The amendment required that the medical 
evidence diagnosing PTSD comply with 38 CFR 4.125(a), which 
requires that diagnoses of mental disorders conform to DSM-
IV.

The special evidentiary procedures for PTSD claims are VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part III,  5.14 that are a 
substantially expanded version of former MANUAL M21-1, 
Part III,  7.46(c)(2).  The general M21-1 provisions on PTSD 
claims require:  "In cases where available records do not 
provide objective or supportive evidence of the alleged in-
service stressor, it is necessary to develop for this 
evidence."  MANUAL M21-1, Part III,  5.14(b)(3). 
Under the controlling regulation, there must be credible 
supporting evidence that the claimed service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  

The claimant has alleged events that occurred in service that 
medical providers have accepted to support the diagnosis of 
PTSD.  The manual provisions regarding PTSD have been held to 
be substantive rules that are the equivalent of VA 
regulations.  Patton, 12 Vet. App. at 277.  In addition, the 
Court in Patton noted that evidence need only be in relative 
equipoise to prevail on the question of the existence of the 
stressor.  The recent decision in Patton clearly alters the 
landscape in the adjudication of claims of service connection 
for PTSD based upon personal assault, but not the 
adjudication here in view of the facts of this case.  See 
also Doran v. Brown, 6 Vet. App. 283, 289 (1993).

In view of the foregoing, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the new law and implementing regulations.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 (1992)).  
The VA recently published final regulations to implement the 
statutory changes.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).   


The appellant's attorney in October 2001 requested that the 
claim be remanded to the RO for evidentiary development.  
Appellant's attorney asked that the RO obtain specified VA 
medical records before it considered the claim.  Thus, a 
remand is necessary in order to insure the fair process that 
is required in the non-adversarial, pro-claimant VA 
adjudication process.  A decision should be deferred pending 
the submission of additional evidence or argument in support 
of the claim.

In a fee agreement on file there is no provision stating that 
direct contact with the client by VA is not authorized. 

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

In view of the applicable legal precedent mentioned above, as 
applied to the facts of this appeal, the case is remanded for 
the following action:

1.  The RO should insure that all 
communications with the appellant 
necessary to the development required by 
this remand are accomplished in 
accordance with the provisions for 
claimant contacts in effect and as 
expressly provided for in the veteran's 
representation agreement.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  38 U.S.C.A. § 5103A(b) (West 
Supp. 2001); Kutscherousky v. West, 12 
Vet. App. 369 (1999).  




In this regard, the RO should contact the 
veteran, through his representative, and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of tinnitus and 
PTSD.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-45,631 (August 29, 
2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2); 
66 Fed. Reg. 45,620, 45,631 (to be 
codified at 38 C.F.R. § 3,159(e)).

4.  Thereafter, the RO should arrange for 
a VA special otolaryngology examination 
of the veteran by an appropriate 
specialist including on a fee basis if 
necessary for the purpose of ascertaining 
the nature, extent of severity, and 
etiology of any tinnitus disability 
found.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted.

The specialist in otolaryngology should 
be requested to review the claims file 
and provide an opinion as to the 
likelihood that any tinnitus disability 
found is related to the reported exposure 
to heavy equipment during military 
service.  Any other specialty 
consultation(s) deemed necessary for a 
comprehensive evaluation should be 
obtained.  A complete rationale should be 
offered for all opinions and conclusions 
expressed. 

5.  The veteran should once again be 
asked to provide a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed in service.  He 
should be asked to provide to the best of 
his ability any additional information 
including, but not limited to, detailed 
descriptions of stressful events, 
including all dates, places, and 
identifying information concerning any 
other individuals involved in the 
stressful events, the veteran's unit of 
assignment at the time of each incident, 
and any other identifying detail.  


The veteran is hereby advised that this 
information might be needed to search for 
verifying information.  

6.  After the above development is 
completed, the RO should review the 
claims file and prepare a summary of the 
events regarding the appellant's claimed 
stressors.  This summary, and all 
supporting documents regarding the 
appellant's claimed additional 
stressors(s), should be, if warranted on 
the basis of the veteran's claimed 
stressors, submitted to the USASCRUR, at 
7798 Cissna Road, Springfield, Virginia 
22150. (In the event the RO receives 
superseding arrangement between VA and 
the service department for obtaining 
verification of claimed "stressors," 
the RO should follow such superseding 
instructions.).

If the USASCRUR is unable to provide such 
information, USASCRUR should be asked to 
identify the agency or department that 
could provide such information and the RO 
should conduct follow-up inquiries 
accordingly.  Any obtained information 
should be associated with the claims 
file.

7.  If, and only if the RO has obtained 
verification of any stressor(s) claimed 
by the veteran, it should schedule the 
veteran for an examination by a VA 
psychiatrist who has not previously 
examined him to determine whether he has 
PTSD that is related to the verified 
stressor(s).  


The entire claims folder and a separate 
copy of this REMAND must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination.  

The RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record.  
If PTSD is not found, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that the 
psychiatric disorder other than PTSD is 
related to the veteran's training 
experiences in military service. 

The psychiatrist should conduct the 
examination with consideration of the 
criteria for PTSD and other psychiatric 
disorders now in effect.  The examination 
report should include a detailed account 
of all pathology found to be present.  If 
a diagnosis of PTSD is appropriate, the 
examiner should specify the 
"stressor(s)" that caused the disorder 
and the evidence relied on to establish 
the existence of the stressor(s).  

The examiner must also comment explicitly 
upon whether there is a link between such 
stressor or stressors and current 
symptoms.  The report of the examination 
should include the rationale for all 
opinions expressed and should attempt to 
reconcile the various diagnoses of 
record.  All necessary special studies or 
tests should be accomplished.  


8.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and the VCAA and if they 
are not, the RO should implement 
corrective procedures.  The RO is advised 
that where the remand orders of the Board 
or the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  If the RO 
is unable to obtain any of the relevant 
records sought, it shall notify the 
appellant that it has been unable to 
obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A(b)(2), 
5107) (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)). 

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for tinnitus and PTSD.

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered relevant to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report 
for a scheduled VA examination(s) without good cause shown 
may adversely affect the outcome of his claims for service 
connection.  38 C.F.R. § 3.655 (2001).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

	Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

